Citation Nr: 0614728	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-34 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased initial evaluation, in excess of 
50 percent, for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, in March 2003, which granted service connection for 
PTSD and assigned a 50 percent evaluation effective August 
30, 2001.  The veteran appealed the evaluation assigned.

In correspondence before the RO, the veteran and his 
representative have raised the issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  As this matter has not been developed or adjudicated 
by the RO, it is REFERRED for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence does not reflect that the 
veteran's PTSD is manifest by deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

The veteran first raised his claim of entitlement to an 
increased initial rating by his September 2003 Notice of 
Disagreement, which was clearly after the appealed rating 
decision.  

In this case, in a September 2001 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that was relevant to the claim.  This 
letter, while not specifically notifying the veteran that a 
disability rating would be assigned if service connection was 
granted, did advise that medical evidence or other evidence 
showing the existence of persistent or recurrent symptoms of 
a disability was needed.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a November 2003 Statement of the 
Case (SOC), and March 2004 Supplemental Statement of the Case 
(SSOC).  These documents provided him with notice of the law 
and governing regulations, including the rating criteria for 
establishing a higher evaluation for the claimed disability.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf, and 
the reasons for the determinations made on his claims.  These 
documents, in essence, informed the veteran that he did not 
have evidence to support a higher rating, and told him what 
was needed to achieve the benefit he was seeking.

The Board finds that the September 2001 letter, when coupled 
with the rating decision and the SOC, adequately advised the 
veteran of what was necessary to establish entitlement to a 
higher rating, as well as the distribution of duties in 
obtaining pertinent evidence.  In addition, a November 2003 
letter advised the veteran of additional evidence needed to 
help substantiate his increased rating claim. Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  Pelegrini, supra; Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which consists of:  his multiple contentions; 
service medical and personnel records; VA medical records; a 
Vet Center report; and a VA examination report.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id. However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

Turning to the evidence in the instant case, the Board notes 
that the majority of the records address the veteran's 
nonservice-connected respiratory disorder, for which the 
veteran requires home oxygen.  With respect to PTSD, the 
record includes a Vet Center report dated in August/October 
2001, a VA outpatient note from October 2002, and a VA 
examination report dated in May 2003.  However, upon review 
of all of the evidence of record, the Board finds that the 
veteran is not entitled to a rating in excess of 50 percent 
for his PTSD.

A 50 percent rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The evidence of record shows symptomatology that falls 
squarely within the parameters for a 50 percent evaluation.  
For example, the August/October 2001 Vet Center report, 
prepared by a licensed social worker, noted sleep 
disturbance, irritability, anger outbursts, intrusive 
thoughts, depression, nightmares, a flat affect and 
disorganized thinking.  He had a friendly and cooperative 
manner, and was neat in appearance.  

Similar findings were noted on the May 2003 VA PTSD 
examination by a psychiatrist.  It was noted that the veteran 
takes medication for his PTSD prescribed by his primary care 
physician, but that he does not receive psychiatric 
treatment.  Insomnia and nightmares were noted, and he 
complained of chronic paranoia.  On his mental status 
examination, his mood was described as depressed and anxious.  
Circumstantial speech was noted, and he needed frequent 
redirection.  The veteran's affect was appropriate to mood.  
Significant memory loss was also indicated per the veteran's 
report.  The examiner diagnosed PTSD, and assigned a Global 
Assessment of Function (GAF) score of 60.

GAF scores are a scale reflecting the "psychological, social 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32].  A GAF of 51 to 60 
indicates moderate symptoms (e.g., flattened affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 
38 C.F.R. § 4.130 (2005).  Rather, they are but one factor to 
be considered in conjunction with all the other evidence of 
record.  

The symptomatology described above fall within the criteria 
for a 50 percent rating, and do not more nearly approximate 
the criteria for a higher rating.  38 C.F.R. § 4.7. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The Board notes that the veteran reported suicidal thoughts 
on his Vet Center evaluation.  However, the Board finds that 
this does not support a higher evaluation in that his 
judgment was considered fair on the same evaluation, 
indicating that the examiner did not find such to be of 
realistic concern with intent or plan.  In addition, there is 
no evidence in his voluminous treatment records of any 
suicidal complaints or ideation, and the veteran denied 
suicidal ideation on his VA examination.  

Moreover, while irritability and anger outbursts were noted 
in the Vet Center report, the evidence does not show that the 
veteran has periods of violence, which is also supported by 
the finding of fair judgment.  Further, while depression and 
anxiety were noted, the evidence does not establish that such 
rise to a level to be considered continuous or impacting his 
ability to function independently.  The Vet Center report 
noted he was friendly and cooperative in manner rather than 
anxious, although he was somewhat tense.  When addressing his 
depression, his energy level and appetite were described as 
average, and his sex drive reportedly remained the same.  The 
VA examination likewise does not show impaired impulse 
control or extensive depression and anxiety, as supported by 
the GAF of 60 noting only moderate symptoms.  With respect to 
relationships, the veteran is involved in a long term 
relationship and has 3 children.  Thus, while there may be 
some impairment in social functioning, the evidence does not 
show an inability to establish and maintain effective 
relationships.

In summary, the evidence of record does not show that the 
veteran more nearly approximates the criteria for a 70 
percent evaluation.  

Likewise, the evidence does not support a rating of 100 
percent.  A 100 percent rating is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Vet Center report noted the veteran denied delusions, 
hallucinations, or homicidal thoughts.  His judgment was 
fair, his energy level was described as average, and he was 
fully oriented.  Although he reported suicidal thoughts on 
the Vet Center report, such was denied on the VA examination.  
Moreover, the evidence does not show a persistent danger of 
hurting himself or others, as indicated by fair judgement on 
the Vet Center report, and a GAF of 60 on the VA examination.  
Further, he was found to be neat and fully oriented on Vet 
Center report, and no inadequacies in these areas were noted 
on the VA examination.  While some memory loss was noted, he 
reported that he was able to recall the forgotten information 
after about 10 minutes.  Such a deficit falls within the 
criteria for the 50 percent rating, and does not rise to the 
level reflected in the 100 percent criteria.  

While some thought broadcasting was noted on the VA 
examination, gross impairment in thought processes or 
communication or persistent delusions were not shown, as 
indicated by the GAF score of 60.  For example, a GAF score 
of 21 to 30 indicates that behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acting grossly inappropriately, suicidal 
preoccupation).  The examiner's assignment of a GAF score of 
60 preponderates against a finding of gross impairment or 
persistent delusions. 
  
The Board notes that the argument that a "sub-50" GAF was 
shown by the Vet Center report; however, the actual report 
contained no GAF score.  Thus, the opinion as to the GAF 
score on that document was provided by the veteran or his 
representative, who are not medical professionals.  As such, 
their opinion as to what the GAF score would have been had 
one been provided by the licensed social worker who conducted 
the report is entitled to no probative weight.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Here, the record does not reflect that the veteran has been 
hospitalized for his PTSD.  In addition, although the veteran 
is not employed, he suffers from severe physical ailments 
that prevent his employment.  Further, the GAF score of 60 on 
the VA examination reflects moderate symptomatology, not 
marked.  Consequently, while the veteran's PTSD may well 
cause him some impairment, there is nothing in the record to 
distinguish his case from the cases of numerous other 
veteran's who are subject to the schedular rating criteria 
for the same disability.  Thus, based on the record, the 
Board finds that the currently assigned 50 percent schedular 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411, has 
already adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected PTSD. See 38 C.F.R. § 4.1; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability evaluation itself is recognition that 
industrial capabilities are impaired).  Therefore, in the 
absence of such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


